Citation Nr: 0529283	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  99-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1967 to 
service retirement in May 1988, died in October 1998.  

This case comes before the Board on appeal from a rating 
decision of February 1999, which denied entitlement to 
service connection for the cause of the veteran's death, for 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318, for service-connected 
burial benefits; and for Dependent's Educational Assistance 
benefits under the provisions of Chapter 35.  The appellant, 
the widow of the veteran, filed a Notice of Disagreement with 
the denial of service connection for the cause of the 
veteran's death.  The appellant appeared and offered 
testimony in support of her claim at a videoconference 
hearing held in April 2000.

This case was previously before the Board in February 2001, 
and was remanded to the RO for additional development of the 
evidence.  The requested development has been satisfactorily 
completed and the case has been returned to the Board for 
further appellate consideration.

The appellant testified at a hearing using videoconference 
techniques before a Veterans Law Judge sitting at Washington, 
DC, in April 2000.  That Veterans Law Judge has since left 
the Board.  The appellant was notified of this fact and was 
given an opportunity to request a hearing before another 
Veterans Law Judge.  In November 2002, she advised the Board 
that she desired another videoconference hearing before a 
Veterans Law Judge.  Said hearing occurred in February 2003, 
with the undersigned Veterans Law Judge sitting in 
Washington, DC, and the appellant proffering testimony via 
electronic media devices sitting in Muskogee.  

Following the appellant's testimony, the Board determined 
that additional information was needed.  In January 2004, the 
Board requested an expert medical opinion from the chief of 
staff of the VA Boston Health Care System pursuant to the 
Veterans Claims Assistance Act (VCAA) and 38 U.S.C.A. § 7109 
(West 2002).  The Board received the requested opinion and in 
May 2004, provided the appellant an opportunity to review the 
opinion, and asked that the appellant provide the Board with 
any additional evidence or argument pursuant to 38 C.F.R. § 
20.903 (2003).  The appellant was not requested to, and did 
not provide, a waiver of initial RO consideration of the new 
medical opinion.  Based on the United States Court of Appeals 
for Veterans Claims (CAVC or Court) decision of Padgett v. 
Principi, 18 Vet. App. 223 (2004), the claim was remanded so 
that the RO could consider the requested developed medical 
opinion.  See Disabled Am. Veterans v. Sect'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That remand was 
dated July 2004.  The claim has since been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran died on October [redacted], 1998, at the age of 52.  
According to the certificate of death, the cause of the 
veteran's death was acute cardiac arrest due to or the 
consequence of alcohol abuse and a seizure disorder.  

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of his death, the veteran was service-
connected for the residuals of a shrapnel wound to the right 
knee.  He was in receipt of a pension and a special monthly 
pension based on the need for aid and attendance.  

5.  Medical doctors have insinuated that the veteran began 
suffering from symptoms and manifestations of a heart 
condition during his 20 plus years of military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
disability incurred in or aggravated by service, or which may 
be presumed service-connected, did proximately cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death.  

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2005).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2005).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2004).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2005).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The widow has claimed that while the veteran was in service 
he began experiencing symptoms and manifestations of a heart 
disability, to include hypertension and labile hypertension.  
She maintains that as a result of this heart condition, he 
was predisposed to suffering from cardiac arrest, an event 
which killed the veteran.  To support her assertions, the 
appellate has provided testimony before the undersigned 
Administrative Law Judge.  She has repeated her written 
assertions before said individual.

Additionally, the appellant has submitted two letters written 
by a neurosurgeon, Doctor Ronald E. Woosley.  In those 
letters, the doctor explained that he had reviewed the 
veteran's medical records extending back to 1967, when the 
veteran was on active duty.  He asserted that during the 
veteran's service, the veteran began to suffer from mild 
labile hypertension, which would not require specific 
treatment.  

Another opinion appears in the claims folder.  This is from a 
VA doctor who was asked to make an opinion as to whether the 
veteran suffered from hypertension in service.  The opinion 
is dated March 2004, and states the following:

On review of the chart material 
available, as regards whether the veteran 
developed hypertension during his active 
duty, and suffered from hypertension 
immediately prior to his death:

....

	. . . If either had been present, it 
might have lent credence to the 
possibility that the veteran had 
hypertension.  (The electrocardiogram 
does not absolutely rule out LVH [left 
ventricular hypertrophy].  An 
echocardiogram would be more sensitive, 
but none was apparently done.)  Thus the 
veteran does not have a clear diagnosis 
of hypertension while in service.  He is 
the type of patient one should follow 
with the expectation that he might become 
hypertensive, and therefore, warrant 
treatment.

	. . . Most of these are below 140, 
and probably reflect his increasing age.  
Again there are two blood pressures, 
which are clearly elevated.  However, 
these are over four years apart, and the 
blood pressures in the months prior to 
death are not clearly elevated.  
Subsequent electrocardiograms again do 
not demonstrate LVH, and therefore, do 
not give positive evidence for sustained 
hypertension.  Thus, his post-service 
situation suggests that he did no have 
overt hypertension requiring medication.

	. . . the months immediately 
preceding his death do not suggest 
hypertension as a likely significant 
immediate contributor to his death . . . 

Taking all the evidence into consideration, the Board 
concludes that the record contains both positive and negative 
evidence in support of the appeal.  The record contains a 
favorable opinion that the veteran began suffering from a 
heart disability while he was in service.  The implication 
from that opinion is that such a condition contributed to or 
proximately led to the veteran's death.  With respect to the 
opinion obtained by the VA doctor, the Board finds that, at 
best, it is equivocal.  The private and VA medical records do 
not address the appellant's contentions; they neither prove 
or disprove her assertions.  Moreover, those same documents 
do not confirm or disprove the determinations previously made 
by the VA.  The Board does note that the medical evidence 
taken as a whole appears to infer that a heart condition, 
such as labile hypertension, contributed to the veteran's 
death.  Thus, the Board finds that with the resolution of 
reasonable doubt in the appellant's favor, it is as likely as 
not that the veteran's labile hypertension, that began while 
the veteran was in service, contributed substantially and 
materially to the cause of the veteran's death.  Therefore, 
service connection for the cause of the veteran's death is 
warranted.  38 C.F.R. §§ 3.102, 3.312 (2005).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


